Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission mailed on April 27, 2021 have been entered.
Claim 1 has been amended.  Claims 1, 2, 4-6, 8, 9, 11, 13, 14, 16-18, 20-25, 27, 28, 30, 31, 61, 62, and 65-70 are pending in the present application.
Claims 30, 31, 61, 62, and 65-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on March 26, 2020. 
Claims 1, 2, 4-6, 8, 9, 11, 13, 14, 16-18, 20-25, 27, and 28 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant's Amendment and Response filed April 27, 2021 have been considered.  Rejections and/or objections not reiterated from the previous Office Action mailed December 30, 2020 are hereby withdrawn.  Any arguments addressing said rejections and/or objections are moot.  The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.


Claim Rejections - 35 USC § 103
In the previous Office Action mailed December 30, 2020, claims 1, 2, 4-6, 8, 9, 11, 13, 14, 16-18, 20-25, 27, and 28 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication 2009/203894 A1 (hereinafter, “Liu”), in view of WO 2007/067733 A2 (hereinafter, “Bhatia”), and U.S. Patent Application Publication 2006/222595 A1 (hereinafter, “Mukherjee”).  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed April 27, 2021 and Applicant’s Remarks filed April 27, 2021.


Applicant’s Amendment filed April 27, 2021 necessitated a new grounds of rejection as presented below:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 8, 9, 11, 13, 14, 16-18, 20-25, 27, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a hydrogel composition comprising: a first rod-shaped gold nanoparticle (AuNP), which has the capacity to convert near-infrared (NIR) radiation into heat, and functionalized with Avastin and a targeting biomolecule, the first rod-shaped AuNP having a first absorbance peak; and a second sphere-shaped AuNP functionalized with the targeting biomolecule and anti-KRAS siRNA, the second sphere-shaped AuNP having a second absorbance peak that differs from the first absorbance peak; wherein the targeting biomolecule is configured to bind to a unique or overexpressed biomarker of a diseased colon cancer cell, and the siRNA is configured to silence a gene of the diseased cell, does not reasonably provide enablement for a composition comprising: a first metal nanoparticle functionalized with a drug and a targeting biomolecule, the first metal nanoparticle having a first absorbance peak; and a second metal nanoparticle functionalized with the targeting biomolecule and an siRNA, the second metal nanoparticle having a second absorbance peak that differs from the first absorbance .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  This is a scope enablement rejection.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  
Wands states on page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The nature of the invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). 
The present Specification prepared NIR photo-responsive hydrogel patches loaded with anti-KRAS siRNA-gold nanospheres and Avastin-gold nanorods for triple-therapy.  The patches were implanted peritumoral in mice LoVo-6-Luc-1 colorectal xenograft model and no in vivo toxicity or other physiological complications were observed for 15 days post hydrogel exposure as indicated by the preservation of steady body weight, which indicated that the hydrogel compositions were biocompatible.  See Example 10 of the present Specification.

Similar to the present Specification, Conde et al. (Nature Materials, 2016 Vol. 10:1128-1138) teach gold nanoparticles were part of a triple therapy (chemo-, gene-, and phototherapy) platform using both gold nanorods and nanospheres as carriers to deliver the anti-angiogenic agent, Avastin (Bevacizumab) (with thermal activation) and siRNAs.  Conde et al. teach that a hydrogel patch doped with the triple therapy combination led to almost complete inhibition of colon tumor growth.  Conde et al. conclude that these results provide convincing evidence that the hydrogel patch is instrumental for the achievement of superior therapeutic performance due to high bioavailability of the therapeutic molecules and prolonged cargo release over time.  
While nanotechnology, nanoparticles (NPs), and noble metal NPs in biomedical sciences have revolutionized therapeutic approaches, there is still a need of further optimization and characterization for full understanding of their whole potential.  In fact, the art teaches nanoparticles remain unpredictable because the way that nanoparticles behave in the microenvironment is extremely complex.  See Fabio Bergamin (PHYS ORG, downloaded from https://phys.org/news/2017-04-nanoparticles-unpredictable.html on February 10, 2022).  
Oliva et al. (Acc. Chem. Res. 2017, 50, 4, 669–679) teaches: 


The prior art of Stoeger et al. (Nanomedicine, 10, 2643-2657 (2015), doi:10.2217/nnm.15.103) discuss the role and shape on the biological impact of gold nanoparticles and highlight the contribution of shape towards the gold nanoparticle-cell interaction which impacts upon their intracellular number, mass and volume dose.
Regarding the present claims of record, the experimental evidence provided herein and in the art is only for gold NPs.  The claims are broad to recite the any metal nanoparticle and include gold, platinum, silver, nickel, palladium, titanium, zinc, cerium, iron, and thallium, however, only gold has shown to carry out the functionality of the claimed invention.  Also, in reciting any metal nanoparticle, the claims do not consider the role of shape on the biological impact of gold nanoparticles.  Applicant is reminded that the Specification teaches a first rod-shaped AuNP functionalized with Avastin and a targeting biomolecule and a second sphere-shaped AuNP functionalized with the targeting biomolecule and anti-KRAS siRNA which silence a gene in a diseased colon cancer cell.
The combination of Fabio Bergamin, Olivia et al., and Stoeger et al. teach that the pharmacokinetics, biodistribution, side effects, toxicity, biocompatibility and efficacy of NPs is a challenge and plagues the progress of the field.  The Specification and the art only provide experimental evidence for a specific hydrogel composition that functions as claimed.  One skilled in the art would not be able to expect that all compositions comprising: a first metal nanoparticle functionalized with a drug and a targeting KRAS siRNA, the second sphere-shaped AuNP having a second absorbance peak that differs from the first absorbance peak; wherein the targeting biomolecule is configured to bind to a unique or overexpressed biomarker of a diseased colon cancer cell, and the siRNA is configured to silence a gene of the diseased cell as presented, particularly in view of the unpredictability of nanotherapeutics.   
The breadth of the claims is excessive with regard to using other metallic nanoparticles of any shape as recited in the claims. The instant Specification and the art only provide direction and guidance for rod-shaped or sphere-shaped AuNPs that function as claimed.  There is no guidance or working examples for other metallic NPs.  
In view of the above, undue experimentation is necessary to practice the invention over the full scope claimed.


Conclusion
	No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635